Exhibit 23.3 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus of MediciNova, Inc. for the registration of its common stock, preferred stock, debt securities, guarantees of debt securities, warrants and units and to the incorporation by reference therein of our report dated March 12, 2015, with respect to the consolidated financial statements of MediciNova, Inc., included in its Annual Report (Form 10-K) for the year ended December 31, 2014, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, California
